DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tani et al. (JP 2008-040240 A; see attached machine translation) in view of Yamada et al. (US 2016/0116733 A1, previously cited).
Tani and Yamada disclose optical scanning mirrors. Therefore, they are analogous art.
Regarding claim 9, Tani discloses an actuator, comprising: a horizontal driving beam that includes horizontal beams extending in a direction orthogonal to a predetermined axis (Fig. 14: beams on which piezoelectric actuators 163-164 are provided, X2 being the predetermined axis) 
Tani neither teaches nor suggests a sensor beam that extends in a direction that is same as the direction in which the horizontal beams extend, one end of the sensor beam being connected to a lateral side of one of the horizontal beams; and a sensor that is formed on a surface of the sensor beam, the surface of the sensor beam and the surfaces of the horizontal beams facing a same direction.  
However, Yamada discloses an actuator comprising a sensor beam that extends in a direction that is same as a direction in which horizontal beams extend (Fig. 1: the beams on which driving sources 171DR & 171DL are formed, with the horizontal beams being the beams on which driving sources 171AL-CL & 171AR-CR are provided), one end of the sensor beam 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Tani by providing a sensor beam that extends in a direction that is same as the direction in which the horizontal beams extend, one end of the sensor beam being connected to a lateral side of one of the horizontal beams; and a sensor that is formed on a surface of the sensor beam, the surface of the sensor beam and the surfaces of the horizontal beams facing a same direction, as taught by Yamada, in order to allow for monitoring of an oscillation angle of the mirror.
Allowable Subject Matter
Claims 1-8 are allowed.
Claims 1 & 8 are allowable for at least the reason “a sensor beam including a first portion that protrudes from a lateral side of the beam at an intermediate position in a longitudinal direction of the beam and a second portion that extends from an end of the first portion in a direction that is same as the direction in which the beam extends such that a space is formed between the second portion and the lateral side of the beam,” as set forth in the claimed combinations.
Claims 2-7 are allowable due to their dependence on claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872